Mr. Justice Allen
delivered the opinion of the court.
This is a suit in which the principal relief sought is the specific performance of an alleged contract to sell and convey land. On motion of defendants, a nonsuit was granted against plaintiffs, and judgment was thereafter rendered for defendants. The plaintiffs bring the cause here for review.
Error is assigned to the granting of the nonsuit. The ultimate question of fact involved, so far as the motion is concerned, is whether the defendant F. P. Woodley, who is sued as the vendor under the alleged contract, ratified the contract upon which this suit is predicated.
The contract in question purports to be one between vendor and vendees of land. The plaintiffs are the vendees, and sue as such. On the part of the vendor, the contract was signed in the name of the defendant F. P. Woodley by one J. T. Sanderson who assumed to act as Woodley’s agent. Sanderson was not authorized to do so; hence arises the question of Woodley’s subsequent ratification of the contract.
The contract provided for an initial payment of $5,360 to Woodley, as vendor, by plaintiffs, as purchasers. The plaintiffs executed their certified check for that amount, making the same payable to F. P. Woodley, and delivered it to Sanderson. Sanderson was not a witness. There is no testimony by him as to what he or Woodley did with reference to the check. The check returned to the plaintiff’s bank, having been paid in the usual course. It bore Woodley’s endorsement, as follows: “Pay to the order of J. T. Sanderson.
F. P. Woodley.”
On the face of the check was the memorandum: “Cash payment for 640 acres of land.”
*393The foregoing facts are substantially all that was shown as evidence of Woodley’s alleged ratification. It is true that if a principal with full knowledge of all the material facts takes and retains the benefits of the unauthorized act of an agent he thereby ratifies such act (2 C. J. 493), but plaintiffs’ evidence is insufficient to make out a case within this rule. We concur in the statement of the trial judge, appearing in the record as follows:
“There is no testimony here showing that Mr. Woodley knew of the existence of that contract, or its terms. It is a matter of mere conjecture to say that when he endorsed the check he received the money, or that he adopted or ratified the contract.”
As a further observation, we may add that there is no evidence from which it may be determined whether Woodley endorsed the check, in the usual course of accepting it, or endorsed it merely that it, being a certified check, might be returned to and cashed by plaintiffs. There is no evidence that he received any benefit on account of the check. The trial court, sitting without a jury, was warranted in regarding plaintiffs’ proof as failing to show Woodley’s ratification of the contract. There was no error in granting the motion for a nonsuit.
Error is assigned to the court’s sustaining an objection to allowing the plaintiff Dudley D. Watson to testify as a witness. The objection was sustained on the theory that the witness was incompetent for any purpose because an adverse party was defending as heir or legal representative of the defendant F. P. Woodley who died prior to the trial of this cause. This was error. The plaintiff would be a competent witness against other defendants who are not legal representatives or heirs and who were present at the trial in person and by counsel. The witness was not incompetent for all purposes. Nesbitt v. Swallow, 63 Colo. 194, 164 Pac. 1163, followed in Gabrin v. Brister, 65 Colo. 407, 177 Pac. 134.
The record shows, however, that this error was harmless, for the reason that most, if not all, of the evidence *394which would have been given by the witness was of facts admitted by the pleadings. Furthermore, the other defendants were interested as Woodley’s subsequent purchasers, and proof of any facts affecting them would be immaterial unless plaintiffs establish a cause of action against Woodley, and this they have not done.
The judgment is affirmed.
Mr. Chief Justice Scott and Mr. Justice Bailey not participating.
Mr. Justice Burke agrees with the conclusion.